t c memo united_states tax_court maurice louis petitioner v commissioner of internal revenue respondent docket no filed date maurice louis pro_se marissa j savit for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for his daughter m l a dependency it is the court’s policy to use initials when referring continued exemption deduction for his daughter romy p louis head_of_household filing_status an earned_income_credit a child_tax_credit for m l and a credit for qualified_retirement_savings_contributions findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference petitioner resided in new york when the petition was filed petitioner has two children m l born on date and romy p louis ms louis born on date petitioner and m l ’s mother marie rose janvier ms janvier divorced on date the judgment of divorce states that the parents are to have joint custody of m l but that m l is to reside with ms janvier and her home is to be the custodial residence the judgment of divorce does not contain a provision regarding which parent is entitled to the dependency_exemption deduction for m l nor was there an agreement in place between petitioner and ms janvier continued to minors see rule a tax_court rules_of_practice and procedure all section references are to the internal_revenue_code_of_1986 as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure it is unclear from the record whether ms janvier is also the mother of romy p louis however it is inconsequential to the result m l spent time living with both parents in during the school year m l lived with ms janvier during the week and with petitioner on the weekends on most school days ms janvier transported m l to and from school but if she worked late or missed her train petitioner often assisted her during the summer ms janvier worked or days a week and m l resided with petitioner m l also resided with petitioner on holidays when ms janvier worked petitioner maintained health insurance for m l and paid any medical_expenses incurred on her behalf ms louis turned in and filed her own federal_income_tax return she reported income of dollar_figure and claimed an exemption for herself petitioner timely filed his federal_income_tax return on which he reported earned_income and adjusted_gross_income of dollar_figure he claimed a dependency_exemption deduction for each of his two daughters filed as a head_of_household and claimed numerous credits resulting from his belief that his daughters were his dependents ms janvier also claimed a dependency_exemption deduction for m l for respondent issued a notice_of_deficiency to petitioner disallowing both dependency_exemption deductions the head_of_household filing_status the child_tax_credit the earned_income petitioner claimed the child_tax_credit for m l the earned_income_credit and the credit for qualified_retirement_savings_contributions credit and the credit for qualified_retirement_savings_contributions opinion petitioner has neither claimed nor shown that he satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent accordingly petitioner bears the burden_of_proof see rule a i dependency_exemption deduction sec_151 and c allows a taxpayer to deduct an annual exemption_amount for each dependent of the taxpayer an individual is a dependent of a taxpayer if the individual is either a qualifying_child or a qualifying_relative sec_152 a qualifying_child means an individual who bears a qualifying relationship to the taxpayer eg a child of the taxpayer has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year is under the age of or if a student as of the close of the year and has not provided over one-half of his her own support for the year sec_152 if both parents claim the same child as a qualifying_child on separate federal_income_tax returns the child is treated as the qualifying_child of the parent with whom if an individual meets the definition of permanently_and_totally_disabled the age requirement is deemed satisfied sec_22 sec_152 petitioner does not suggest nor is there evidence that ms louis is permanently_and_totally_disabled the child resided for the longer period during the year sec_152 a qualifying_relative is an individual who bears a qualifying relationship to the taxpayer eg a child of the taxpayer has gross_income for the calendar_year less than that tax year’s exemption_amount has more than one-half of his her support for the tax_year provided by the taxpayer and is not a qualifying_child of any taxpayer for the tax_year sec_152 in addition sec_152 and provides a special rule for divorced parents whereby the noncustodial_parent defined as the parent not having custody6 of the child for the greater part of the year may treat the child as his her qualifying_child or qualifying_relative notwithstanding the place of abode requirement of sec_152 the support requirement of sec_152 or the tie-breaker rule_of sec_152 if certain requirements are met for the exemption_amount was dollar_figure in sec_151 sec_4 revproc_2006_53 sec_3 2006_2_cb_996 custody is determined by the most recent divorce decree in the event of joint custody custody is deemed to be with the parent who has the physical custody of the child for the greater portion of the year sec_1_152-4 and c income_tax regs sec_152 applies if a child receives over one-half of the child’s support during the year from the child’s divorced parents and such child is in the custody of one or both of the child’s parents for more than one-half of the year the noncustodial_parent to treat the child as his her qualifying_child or qualifying_relative the custodial_parent defined as the parent having custody for the greater part of the year must execute a written declaration releasing his her claim to the dependency_deduction such as form_8332 release of claim to exemption for child of divorced or separated parents and the noncustodial_parent must attach the written declaration to his her tax_return sec_152 sec_1_152-4t a q a-1 -3 temporary income_tax regs fed reg date a whether m l is a dependent of petitioner petitioner asserts that m l is his qualifying_child because she resided with him for more than one-half of respondent contends that m l is not petitioner’s qualifying_child because m l resided with ms janvier for the longer period in respondent also maintains that the exception in sec_152 does not apply because ms janvier did not execute nor did petitioner attach to his tax_return a written declaration releasing her claim to the deduction petitioner testified that m l lived with him for days during made up of every weekend during the year days school holidays days school recess days and summer vacation days petitioner provided no additional evidence the remaining requirements of sec_152 are not in dispute to substantiate these numbers moreover respondent offered two pieces of credible_evidence that contradict these numbers the testimony of ms janvier and the judgment of divorce ms janvier testified that m l resided with her for more than one-half of and she refuted petitioner’s testimony that m l resided with him for days during the summer further the judgment of divorce states that m l is to reside with ms janvier and that ms janvier’s home is the custodial residence petitioner has not met his burden of proving that m l lived with him for a longer period than with ms janvier and accordingly has not met his burden of proving that m l is his qualifying_child additionally petitioner has not met his burden of proving that m l is his qualifying_relative because he has not shown that m l is not the qualifying_child of another taxpayer nor attempted to substantiate the sources of m l ’s support in finally petitioner does not suggest that he obtained a form_8332 or similar written declaration from ms janvier and he did not attach such a written declaration to his federal_income_tax return as respondent states in his brief it appears that petitioner double-counted certain weekends petitioner counted every weekend during the year and nearly the entire summer vacation including weekends consequently respondent’s disallowance of the dependency_exemption deduction for m l is sustained b whether ms louis is a dependent of petitioner petitioner also claimed a dependency_exemption deduction for ms louis petitioner felt entitled to the deduction because of his beliefs that ms louis resided with him and that he provided more than one-half of ms louis’ support respondent counters that ms louis does not meet the age requirement of a qualifying_child and reports too much income to be a qualifying_relative respondent is correct as to both ms louis turned years old in and reported income of dollar_figure therefore she is not petitioner’s qualifying_child or qualifying_relative although petitioner does not argue for the application of sec_152 the special rule does not apply to an individual who exceeds the age and gross_income requirements thus ms louis is not petitioner’s dependent and respondent’s disallowance of the dependency_exemption deduction for ms louis is sustained ii head_of_household filing_status an individual qualifies as a head_of_household if the individual is not married at the close of the taxable_year and maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of an individual who qualifies as the taxpayer’s dependent within the meaning of sec_152 sec_2 neither m l nor ms louis qualifies as a dependent of petitioner within the meaning of sec_152 and petitioner has not claimed that any other dependents resided with him in accordingly he is not entitled to head_of_household filing_status respondent’s determination is sustained iii child_tax_credit a taxpayer may claim a child_tax_credit for each qualifying_child of the taxpayer sec_24 a qualifying_child for purposes of sec_24 is a qualifying_child as defined in sec_152 who has not attained the age of sec_24 because we have determined that m l is not petitioner’s qualifying_child it follows that petitioner is not entitled to a child_tax_credit for m l respondent’s determination is sustained iv earned_income_credit sec_32 provides an earned_income_credit for an eligible_individual for so much of the taxpayer’s earned_income for the taxable_year as does not exceed the earned_income amount to be entitled to an earned_income_credit for the tax_year a taxpayer’s earned_income and adjusted_gross_income for the taxable_year must each be less than i dollar_figure with two or more qualifying children ii dollar_figure with one qualifying_child or iii dollar_figure with no qualifying children sec_32 j revproc_2006_53 sec_3 c b pincite the term qualifying_child for purposes of sec_32 means a qualifying_child as defined in sec_152 without regard to sec_152 and e sec_32 as discussed supra m l and ms louis are not qualifying children of petitionerdollar_figure thus for purposes of sec_32 petitioner has no qualifying children petitioner reported earned_income and adjusted_gross_income of dollar_figure in therefore making him ineligible for an earned_income_credit consequently respondent’s determination is sustained v credit for qualified_retirement_savings_contributions an individual is allowed a credit for a percentage of qualified_retirement_savings_contributions if the individual meets an adjusted_gross_income requirement sec_25b and b an individual filing as a head_of_household is allowed a credit so long as the individual’s adjusted_gross_income does not exceed dollar_figure while an individual filing as single is allowed a credit so long as the individual’s adjusted_gross_income does not exceed dollar_figure sec_25b revproc_2006_53 sec_3 c b pincite0 respondent asserts that petitioner wrongfully filed this remains true even without regard to sec_152 and e as a head_of_household and therefore cannot claim a credit because of his adjusted_gross_income in excess of dollar_figure as determined supra petitioner was not entitled to head_of_household filing_status since petitioner’s adjusted_gross_income exceeded dollar_figure he was not entitled to claim a credit for qualified_retirement_savings_contributions thus respondent’s determination is sustained to reflect the foregoing decision will be entered for respondent
